* Reporter's Note: For former decision in this case on demurrer to petition. see 127 Ohio St. 583.
This cause came on to be heard upon the amended petition of the relator and the motion by the respondent to strike the amended petition from the files, and was argued by counsel. On consideration whereof it is ordered and adjudged by this court that said motion be, and the same hereby is, sustained for the reason that the amended petition presents no question not heretofore decided in this case.
Amended petition stricken from files.
WEYGANDT, C.J., STEPHENSON, JONES, MATTHIAS, BEVIS, ZIMMERMAN and WILKIN, JJ., concur. *Page 273